                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CASE NO. 3:20-CR-225-FDW-DCK-1

 UNITED STATES OF AMERICA,                              )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )       ORDER
                                                        )
 LARRY LEVEL MCCONNEYHEAD,                              )
                                                        )
                  Defendant.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Consent Motion For

Temporary Bond” (Document No. 29) filed August 24, 2021. Despite the Court’s sympathy for

Defendant’s current medical situation, for the reasons stated herein, the Court will deny the motion,

without prejudice.

          Defendant’s motion indicates that Defendant has contracted Covid-19 and is hospitalized

at Atrium Health in the Intensive Care Unit. Based on that representation, Defendant requests a

“temporary bond,” but Defendant’s counsel provides no documentation of Defendant’s medical

status, and perhaps as important, no plan or request as to terms of release that would be workable

in this situation. The Court is simply left to fend for itself as to a number of key details.

          Against this backdrop, known details about Defendant seem to counsel against release. It

appears Defendant has prior convictions for the following offenses: Trafficking in Cocaine;

Conspiracy to Commit Murder; Possession of a Firearm in Furtherance of a Crime of Violence;

and Resisting a Public Officer (2 counts). In addition, he has pled guilty in this pending matter to

Drug Conspiracy, Possession with Intent to Distribute Controlled Substances, and Possession of a

Firearm by a Convicted Felon; he faces a very lengthy sentence.




      Case 3:20-cr-00225-FDW-DCK Document 30 Filed 08/26/21 Page 1 of 2
       Respectfully, without more – a lot more – the Court cannot order a bond in a case like this,

even a temporary one. Respectfully, the Court hopes Defendant will recover from Covid-19, at

which time he can be returned safely to the Mecklenburg Jail. In the alternative, counsel for

Defendant and the Government can make a more detailed proposal that will ensure the safety of

the community and the Defendant’s re-appearance for Court.

       IT IS, THEREFORE, ORDERED that Defendant’s “Consent Motion For Temporary

Bond” (Document No. 29) is DENIED without prejudice.

       SO ORDERED.

                                         Signed: August 26, 2021




                                                2
      Case 3:20-cr-00225-FDW-DCK Document 30 Filed 08/26/21 Page 2 of 2
